       Case 2:20-cv-02104-SPL Document 22 Filed 05/07/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                                )   No. CV-20-00838-PHX-SPL
      G&G Closed Circuit Events LLC,
 9                                                )
                                                  )
                        Plaintiff,                )   ORDER
10                                                )
      vs.
11                                                )
                                                  )
      Romario Alfonso Ventura Sanchez, et         )
12    al.,                                        )
13                                                )
                                                  )
                        Defendants.               )
14
15          On October 30, 2020, Plaintiff filed a Complaint against Defendants alleging
16   claims under 47 U.S.C. § 605 and 47 U.S.C. § 553. (Doc. 1). Defendants failed to respond
17   or otherwise appear. On February 12, 2021, Plaintiff filed an Application for Entry of
18   Default. (Doc. 12). The Clerk of Court entered default on February 16, 2021. (Doc. 13).
19   On March 25, 2021, Plaintiff filed a Motion for Default Judgment, which this Court
20   granted. (Docs. 15 & 17). In its Order, the Court instructed Plaintiff to file a motion for
21   attorneys’ fees and costs. (Doc. 17 at 4).
22          Plaintiff now seeks $2,400.00 in fees and $540.00 in costs. (Doc. 19 at 4). However,
23   although Plaintiff’s counsel submits an affidavit indicating that “a total of four (4) hours
24   have been expended in this matter,” Plaintiff does not provide any documentation
25   indicating how that time was spent. (Doc. 19-1 at 3). The Court therefore cannot determine
26   whether the hours are reasonable. And Plaintiff’s supporting Memorandum only discusses
27   the reasonableness of the rates charged and the entitlement to fees generally, but provides
28   no indication as to how the hours were spent here. (Doc. 20). Similarly, the affidavit
       Case 2:20-cv-02104-SPL Document 22 Filed 05/07/21 Page 2 of 2




 1   indicates that “[c]ounsel costs in this matter total $540,” but Plaintiff provides no
 2   supporting documentation indicating how these costs were incurred. (Doc. 19-1 at 3).1
 3   Accordingly,
 4          IT IS ORDERED that Plaintiff’s Motion for Attorneys Fees (Doc. 19) is denied
 5   without prejudice. Plaintiff shall have until May 12, 2021 to refile a Motion for Attorney
 6   Fees with supporting documentation, such as time sheets and receipts, reflecting the hours
 7   spent on this case and the costs incurred.
 8          Dated this 6th day of May, 2021.
 9
10                                                    Honorable Steven P. Logan
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27          1
               Plaintiff asserts in its Motion that “Plaintiff also submits an itemization of
     Plaintiff’s attorneys’ fees incurred herein as party of the Affidavit of David W. Lippman,”
28   but no such itemization was included.

                                                  2
